number release date id office uilc cca_2009092109284837 ---------- from ------------------- sent monday date am to -------------------- cc --------------------------------- subject re attachment samuelli pdf the amended partnership returns are most likely nullities since they probably do not comply with sec_6227 in all respects a request that does not use a form_8082 can comply with sec_6227 if it meets all the requirements that would be contained in the reg and the form these requirements are laid out in samuelli v commissioner attached i doubt that these amended returns meet all the criteria even if they are considered valid substituted returns under sec_6227 we still cannot assess any additional resulting tax if the partner objects see i r c b accordingly the only way we can make an unquestionably good valid assessment is to issue an fpaa or to enter into a closing_agreement with the affected partner a closing_agreement would convert the agreed item and remove this item from the tefra procedures for the partner who signs the closing_agreement it would not remove other items in the absence of a closing_agreement or fpaa the government and the taxpayer would both be bound by the original partnership return see sec_6222 and 94_tc_853 if we disagree with the original partnership return we should issue an fpaa to adjust those items that is the return we would be adjusting - not the amended returns what you decide to include in a closing_agreement or fpaa is your call
